

114 S957 RS: Veterans Entrepreneurship Act
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 105114th CONGRESS1st SessionS. 957IN THE SENATE OF THE UNITED STATESApril 15, 2015Mrs. Shaheen (for herself, Mr. King, Ms. Cantwell, Ms. Ayotte, Mrs. Fischer, Ms. Hirono, Mr. Coons, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipJune 10, 2015Reported by Mr. Vitter, without amendmentA BILLTo increase access to capital for veteran entrepreneurs to help create jobs.
	
 1.Short titleThis Act may be cited as the Veterans Entrepreneurship Act. 2.DefinitionsIn this Act—
 (1)the term Administrator means the Administrator of the Small Business Administration; (2)the term reserve component means a reserve component of the Armed Forces named in section 10101 of title 10, United States Code;
 (3)the term small business concern has the meaning given the term under section 3(a) of the Small Business Act (15 U.S.C. 632(a)); (4)the term veteran has the meaning given the term under section 3(q)(4) of the Small Business Act (15 U.S.C. 632(q)(4));
 (5)the term Veterans Business Outreach Center means a veterans business outreach center described in section 32 of the Small Business Act (15 U.S.C. 657b); and
 (6)the term women's business center means a women's business center described in section 29 of the Small Business Act (15 U.S.C. 656). 3.Permanent SBA express loan guarantee fee waiver for veteransSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended—
 (1)in paragraph (18)(A), by striking With respect and inserting Except as provided in paragraph (31), with respect; and (2)in paragraph (31), by adding at the end the following:
				
					(G)Guarantee fee waiver for veterans
 (i)DefinitionIn this subparagraph, the term veteran or spouse of a veteran means— (I)a veteran, as defined in section 3(q)(4);
 (II)a member of the Armed Forces serving on active duty who is eligible to participate in the Transition Assistance Program established under section 1144 of title 10, United States Code;
 (III)a member of a reserve component of the Armed Forces named in section 10101 of title 10, United States Code;
 (IV)the spouse of an individual described in subclause (I), (II), or (III); or (V)the surviving spouse of an individual described in subclause (I), (II), or (III) who died while serving on active duty or as a result of a service-connected (as defined in section 101 of title 38, United States Code) disability.
 (ii)Guarantee fee waiverThe Administrator may not assess a guarantee fee under paragraph (18) in connection with a loan made under this paragraph to a veteran or spouse of a veteran on or after October 1, 2015..
			4.Report on financial planning and counseling for owners of small business concerns in the National
 Guard and ReservesNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to Congress a report assessing the feasibility of providing financial planning and counseling to owners of small business concerns who are members of a reserve component prior to deployment.
 5.Report on accessibility and outreach to female veterans by the Small Business AdministrationNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to Congress a report assessing the level of outreach to and consultation with female veterans by women's business centers and Veterans Business Outreach Centers.
 6.Report on the Military Reservists Economic Injury Disaster Loan ProgramNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to Congress a report on the Military Reservists Economic Injury Disaster Loan Program (in this section referred to as the program) authorized under section 7(b)(3) of the Small Business Act (15 U.S.C. 636(b)(3)), which shall include—
 (1)a discussion of the outreach efforts of the Small Business Administration to increase participation in the program;
 (2)the number of loans made under the program; (3)an analysis of the effectiveness of the program; and
 (4)recommendations for improving the program.June 10, 2015Reported without amendment